DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application claims foreign priority of EP 18306457.5, which was filed on 11/06/2018.

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 13 is rejected under 35 U.S.C. 101 because it recites two different statutory classes in the preamble.  The preamble reads, “A non-transitory computer-readable medium encoded with executable instructions which, when executed, causes an apparatus comprising a processor operatively coupled with a memory, to perform a method of managing a database, the method comprising”.  The claim appears to be a computer medium claim, but the end of preamble and the body appears to be a method claim.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards recording energy transfer between entities.  The concept is clearly related to managing transactions between people, thus the present claims fall within the Certain Method of Organizing Human Activity grouping.   The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Note that the limitations, in the instant claims, are done by the generically recited computer device.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    
Step 1: The claims 1-20 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One
The present claims are directed towards recording energy transfer between entities in a blockchain.  The concept comprises determining a current block stored in a blockchain, which comprises data related to energy transfer, searching the blockchain for predetermined data, generating a new block with data containing current transaction, and adding the new block to blockchain.  Essentially, the claimed concept is to record energy transfer transaction between entities on corresponding blockchain.  The searching step is required to ensure data in new block is related to previous blocks (i.e. same transaction entities).  The present claims are related to managing transactions between people, thus the present claims fall within the Certain Method of Organizing Human Activity grouping.  The performance of the claim limitations using generic computer components (i.e. a processor and a memory) does not preclude the claim limitation from being in the certain methods of organizing human activity grouping.  The use of blockchain to encrypt energy transfer record also does not render the claims less abstract, because using block chain to encrypt record (e.g. ledger or contract) was well-known in computer art.  The claimed invention does not use blockchain technology any differently.  Accordingly, this claim recites an abstract idea.
Prong Two
Independent claim 1 only recites a database which stores a blockchain as additional element.  It is not clear what is performing all the claimed steps.  The database and blockchain merely stores data and allowing data to be search.  This is basic function of database.  Dependent claims 2-8 do not recite any additional element.  Independent claim 9 does recite any additional element.  In fact, claim 9 does not even require a blockchain.  Dependent claims 10 and 11 recite a blockchain for storing data and allowing data to be search, and a server for receiving data record.  Independent claims 12 and 13 are apparatus and medium version of claim 1, and they recite a processor and a memory in addition to claim 1.  Dependent claims 14-18 do not recite any additional element.  Independent claim 19 recites a processor and a memory that performs basic computer functions, such as obtaining data, generating data record by updating previous record, instructing energy transfer, and generating data record.  Dependent claim 20 recites searching data in blockchain.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The use of blockchain to encrypt vehicle record also does not render the claims less abstract, because using block chain to encrypt record (e.g. ledger or contract) was well-known in computer art.  The claimed invention does not use blockchain technology any differently.  The background section of the present application also suggests blockchain was well known.  The recitation of the computer elements amounts to mere instruction to implement an abstract concept on computers.  It is unclear what technological problem the claimed invention is intended to solve.  The present claims implement an abstract concept using existing blockchain technology in a networked computer environment.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, independent claim 1 only recites a database which stores a blockchain as additional element.  It is not clear what is performing all the claimed steps.  The database and blockchain merely stores data and allowing data to be search.  This is basic function of database.  Dependent claims 2-8 do not recite any additional element.  Independent claim 9 does recite any additional element.  In fact, claim 9 does not even require a blockchain.  Dependent claims 10 and 11 recite a blockchain for storing data and allowing data to be search, and a server for receiving data record.  Independent claims 12 and 13 are apparatus and medium version of claim 1, and they recite a processor and a memory in addition to claim 1.  Dependent claims 14-18 do not recite any additional element.  Independent claim 19 recites a processor and a memory that performs basic computer functions, such as obtaining data, generating data record by updating previous record, instructing energy transfer, and generating data record.  Dependent claim 20 recites searching data in blockchain.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The use of blockchain technology to record data is also not inventive.  For instance, Bitcoin and other virtual currency have been using blockchain technology to record and distribute ledger for more than a decade.  Blockchain technology are also used in many other areas, such as logistics, insurance, contract, and voting, to encrypt sensitive information.  The present claims do not improve the functioning of computer or blockchain technology.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.

Claim Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winand et al. (Pub. No.: US 2016/0284033), in view of Kaijo et al. (JP 2019153275) and Liu et al. (Hong Liu, Yang Zhang, Tao Yang, “Blockchain-Enabled Security in Electric Vehicles Cloud and Edge Computing”, IEEE Network, May/June 2018).
 	As per claim 1, 12, and 13, Winand teaches a computer-implemented method of managing a database, the method comprising:
determining a current block stored in a blockchain data structure stored in the database, which comprises data related to a first energy transfer transaction for transferring charge from a community member device (see paragraph 0057-0069, 0102-110 and 0113-0121, prior art teaches determining a current transaction record, which comprises an identifier of the energy source/primary energy provider, an identifier of the energy-consuming device/community member device, and an amount of energy and price/charge being transferred; also see paragraph 0124-0125 and 0138, energy transfer transactions are recorded in a blockchain data structure); 
upon determining in the blockchain data structure at least one block containing the predetermined data (see paragraph 0170-0186, the blockchain structure in the prior art system requires an identifier of a corresponding pre-energy-exchange-transaction record from previous block in order to link related records together in the ledger), generating a new block with data corresponding to a current reward transaction between the primary energy provider and the community member, based on data of the at least one block and data of the current block (see paragraph 0029-0032, “broadcast a new block of data”, 0123-0124, “an accepted new block is defined by a consensus/majority of the nodes in the network”, and see paragraph 0131, “the third-party-process can generate a new block 204 that includes at least the cryptographic hash value 208 and the associated transaction records 212”); and 
adding the new block in the blockchain data structure (see paragraph 0029-0032, “broadcast a new block of data”, 0123-0124, “an accepted new block is defined by a consensus/majority of the nodes in the network”, and see paragraph 0131, “and then broadcast/distribute a new block 204 to all nodes in the network for inclusion in their local copies of the ledger 200”).
Examiner notes that Winand teaches using an identifier to link transaction records together in a ledger, and each block of data comprises the identifier of the energy provider and the identifier of the community member (see paragraph 0170-0173).  Winand also teaches the use of cryptographic hash value can mean the block are linked together in defined  sequence, with each block linked to an earlier block by the hash (see paragraph 0125).  One of ordinary skill in the art would know that in blockchain technology, related blocks are linked together to form a chain in chronological order, and that user’s private key and data or previous block are needed to generate a new block of data.  To support this argument, Examiner cites Kaijo.
Kaijo teaches further to the determination of the current block, searching the blockchain data structure for predetermined data indicating an energy transfer from at least one primary energy provider device controlled by a primary energy provider to the community member device (see page 4, “A data structure used for a block recorded as a block chain in a power trading system including a facility and a plurality of servers with which the power storage facility can communicate via a network, wherein the data structure is included in a block of the block chain.  A block chain address that is an identifier for identifying at least one of the first user and the first power equipment, generated using the secret key of the first user, and the first power equipment Power transmission amount information”; also see page 9, “The block chain in which the recording units are connected in a chain.  Each block has a plurality of transaction data and a hash value of the immediately preceding block.  Specifically, the block B2 includes the hash value of the previous block B1.  Then, the hash value calculated from the plurality of transaction data included in the block GB2 and the hash value of the block B1 is included in the block B3 as the hash value of the block B2.  In this manner, by connecting the blocks in chain while including the contents of the previous block as a hash value, tampering of the connected transaction data is effectively prevented”; it is implied that the blockchain system must search for data indicating related previous transactions in order to create new block of related subsequent transactions).  Kaijo also teaches using a block chain address, similar to Winand’s transaction record identifier, to link related transaction together in the ledger.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Winand with teaching from Kaijo to include searching the blockchain data structure for predetermined data indicating an energy transfer from at least one primary energy provider device controlled by a primary energy provider to the community member device.  The modification would have been obvious, because it is merely applying a known technique (i.e. searching current/prior block for data indicating energy transfer between the entities) to a known method (i.e. recording energy transfer transactions) ready to provide predictable result (i.e. ensure related transaction are linked together, also ensure the correct data is used as the hash value in the new block).
Examiner also notes that the new block in the claimed invention records a current rewards transaction where energy is transferred from the community member device.  Winand teaches recording all transactions to provide accurate visibility of how energy is exchanged between various devices (see paragraph 0138).  Thus, Winand implies recording transactions from and to the community member device.  To further support this limitation, Examiner cites Liu.
Liu teaches in Electric Vehicles cloud and edge (EVCE) computing, information flow and energy flow are dynamically exchanged during the vehicle-to-grid, vehicle-to infrastructure, and vehicle-to-vehicle, and transaction record is stored in decentralized blockchain (see page “78”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Winand and Kaijo with teaching from Liu to include recording reward transaction where energy is transferred from the community member device.  The modification would have been obvious, because it is merely applying a known technique (i.e. recording transaction where energy flows from user device) to a known method (i.e. recording energy transfer transactions) ready to provide predictable result (i.e. provide a full record of how energy is transferred from device to device).
 	As per claim 2 and 14, Winand implies the search is performed on at least one block of a search block set in the blockchain data structure, wherein each block of the search block set other than the current block precedes the current block in the blockchain data structure (see paragraph 0125, prior art teaches the use of cryptographic hash value can mean the block are linked together in defined sequence, with each block linked to an earlier block by the hash; thus, previous blocks must be searched to ensure the hash values are correct).
Kaijo teaches the search is performed on at least one block of a search block set in the blockchain data structure, wherein each block of the search block set other than the current block precedes the current block in the blockchain data structure (see page 4, “A data structure used for a block recorded as a block chain in a power trading system including a facility and a plurality of servers with which the power storage facility can communicate via a network, wherein the data structure is included in a block of the block chain.  A block chain address that is an identifier for identifying at least one of the first user and the first power equipment, generated using the secret key of the first user, and the first power equipment Power transmission amount information”; also see page 9, “The block chain in which the recording units are connected in a chain.  Each block has a plurality of transaction data and a hash value of the immediately preceding block.  Specifically, the block B2 includes the hash value of the previous block B1.  Then, the hash value calculated from the plurality of transaction data included in the block GB2 and the hash value of the block B1 is included in the block B3 as the hash value of the block B2.  In this manner, by connecting the blocks in chain while including the contents of the previous block as a hash value, tampering of the connected transaction data is effectively prevented”; it is implied that the blockchain system must search for data indicating related previous transactions in order to create new block of related subsequent transactions).
 	As per claim 3 and 15, Winand teaches further comprising: receiving, from the community member device, a detailed state of charge, DSOC, data record of an energy storage unit of the community member device, wherein the DSOC data record comprises data representing a sequence of one or more subsequent charging transactions for transferring charge from a primary energy provider to the energy storage unit, data representing a maximum state of charge of the energy storage unit, and, for each charging transaction, data representing an amount of charge acquired by the energy storage unit (see paragraph 0057-0069, 0102-110 and 0113-0121; Examiner also notes that what data is being recorded in the data structure does not carry patentable weight, since the data is non-functional descriptive material and does not affect the operation of the computer system); 
 generating, based on the DSOC data record, the current block to be inserted in the blockchain data structure and comprising transaction data related to a charging transaction corresponding to an energy transfer between the community member device and a charged device for transferring charge from the energy storage unit of the community member device to the charged device, wherein the DSOC data record comprises information related to an amount of charge transferred from the energy storage unit of the community member device to the charged device (see paragraph 0138, prior art teaches recording how energy is exchanged between various devices using blockchain; energy transfer can be bi-directional).
 	As per claim 4 and 16, Winand teaches wherein the predetermined data comprises a detailed state of charge, DSOC, data record of an energy storage unit of the community member device, wherein the DSOC data record comprises data representing a sequence of one or more subsequent charging transactions for transferring charge from the primary energy provider to the energy storage unit, data representing a maximum state of charge of the energy storage unit, and, for each charging transaction, data representing an amount of charge acquired by the energy storage unit (see paragraph 0057-0069, 0102-110, 0113-0121, and 0138; Examiner also notes that what data is being recorded in the data structure does not carry patentable weight, since the data is non-functional descriptive material and does not affect the operation of the computer system).
 	As per claim 5 and 17, Winand teaches wherein the predetermined data comprises identification information of the primary energy provider and transaction type information indicating at a type of transaction for transferring charge provided by the primary energy provider to the community member device (see paragraph 0057-0069, 0102-110 and 0113-0121, prior art teaches determining a current transaction record, which comprises an identifier of the energy source/primary energy provider, an identifier of the energy-consuming device/community member device, an amount of energy and price/charge being transferred, and the type of transaction which is energy transfer).
 	As per claim 6 and 18, Winand implies performing iterations of a blockchain sequential search loop, wherein each iteration of the loop comprises: searching for the predetermined data in a payload part of a current search block immediately following in the blockchain a previous search block processed during an immediately preceding iteration of the loop, wherein the loop is initialized with the current search block immediately preceding the current block in the blockchain (see paragraph 0125, prior art teaches the use of cryptographic hash value can mean the block are linked together in defined sequence, with each block linked to an earlier block by the hash; thus, previous blocks must be searched to ensure the hash values are correct).
Kaijo teaches performing iterations of a blockchain sequential search loop, wherein each iteration of the loop comprises: searching for the predetermined data in a payload part of a current search block immediately following in the blockchain a previous search block processed during an immediately preceding iteration of the loop, wherein the loop is initialized with the current search block immediately preceding the current block in the blockchain (see page 4, “A data structure used for a block recorded as a block chain in a power trading system including a facility and a plurality of servers with which the power storage facility can communicate via a network, wherein the data structure is included in a block of the block chain.  A block chain address that is an identifier for identifying at least one of the first user and the first power equipment, generated using the secret key of the first user, and the first power equipment Power transmission amount information”; also see page 9, “The block chain in which the recording units are connected in a chain.  Each block has a plurality of transaction data and a hash value of the immediately preceding block.  Specifically, the block B2 includes the hash value of the previous block B1.  Then, the hash value calculated from the plurality of transaction data included in the block GB2 and the hash value of the block B1 is included in the block B3 as the hash value of the block B2.  In this manner, by connecting the blocks in chain while including the contents of the previous block as a hash value, tampering of the connected transaction data is effectively prevented”; it is implied that the blockchain system must search for data indicating related previous transactions in order to create new block of related subsequent transactions).
 	As per claim 7, Winand implies searching the search block set in the blockchain for determining at least one second block, other than the current block, containing data related to at least one second energy transfer transaction for transferring charge from the community member device; and generating the new block based on data of the at least one second block (see paragraph 0125, prior art teaches the use of cryptographic hash value can mean the block are linked together in defined sequence, with each block linked to an earlier block by the hash; thus, previous blocks must be searched to ensure the hash values are correct).
Kaijo teaches searching the search block set in the blockchain for determining at least one second block, other than the current block, containing data related to at least one second energy transfer transaction for transferring charge from the community member device; and generating the new block based on data of the at least one second block (see page 4, “A data structure used for a block recorded as a block chain in a power trading system including a facility and a plurality of servers with which the power storage facility can communicate via a network, wherein the data structure is included in a block of the block chain.  A block chain address that is an identifier for identifying at least one of the first user and the first power equipment, generated using the secret key of the first user, and the first power equipment Power transmission amount information”; also see page 9, “The block chain in which the recording units are connected in a chain.  Each block has a plurality of transaction data and a hash value of the immediately preceding block.  Specifically, the block B2 includes the hash value of the previous block B1.  Then, the hash value calculated from the plurality of transaction data included in the block GB2 and the hash value of the block B1 is included in the block B3 as the hash value of the block B2.  In this manner, by connecting the blocks in chain while including the contents of the previous block as a hash value, tampering of the connected transaction data is effectively prevented”; it is implied that the blockchain system must search for data indicating related previous transactions in order to create new block of related subsequent transactions).
 	As per claim 8, Winand teaches further comprising, upon determining in the blockchain a plurality of blocks containing the predetermined data (see paragraph 0170-0186, the blockchain structure in the prior art system requires an identifier of a corresponding pre-energy-exchange-transaction record from previous block in order to link related records together in the ledger), generating the new block based on data of the plurality of blocks (see paragraph 0029-0032, “broadcast a new block of data”, 0123-0124, “an accepted new block is defined by a consensus/majority of the nodes in the network”, and see paragraph 0131, “the third-party-process can generate a new block 204 that includes at least the cryptographic hash value 208 and the associated transaction records 212”). 
 
Claim 9-11 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winand et al. (Pub. No.: US 2016/0284033), in view of Tarnowsky et al. (Pub. No.: US 2020/0108725).
As per claim 9 and 19, Winand teaches a computer-implemented method of managing a charge of an energy storage unit of a community member device, the method comprising: 
obtaining a first detailed state of charge, DSOC, data record of the energy storage unit, wherein the DSOC data record comprises data representing a sequence of one or more subsequent charging transactions for transferring charge from a primary energy provider to the energy storage unit, data representing a maximum state of charge of the energy storage unit, and, for each charging transaction, data representing an amount of charge acquired by the energy storage unit (see paragraph 0057-0069, 0102-110 and 0113-0121; Examiner also notes that what data is being recorded in the data structure does not carry patentable weight, since the data is non-functional descriptive material and does not affect the operation of the computer system);
 	generating a second DSOC data record by updating the first DSOC data record (see paragraph 0017, 0041, 0084, 0113-0121, and 0187, amount of energy transferred is based on available capacity of the energy source, and it is metered by metering application; also see paragraph 0057 and 0161 for updating data record);
performing an energy transfer with a charged device for transferring charge from the energy storage unit of the community member device to the charged device (see paragraph 0039, “a physical exchange of energy between the energy resource and the energy consuming device”); and
 	generating a third DSOC data record by updating the second DSOC data record, based on an amount of charge transferred from the energy storage unit of the community member device to the charged device (see paragraph 0170-0186, prior art teaches recording the amount of energy transferred).
	Examiner notes Windand teaches generating a DSOC data record based on data measured by metering application, rather than based on a current state of the energy storage unit.  Examiner argues however, calculating an amount of energy transfer based on the difference between pre-charged state of charge and after-charged state of charge is common sense and well-known in the art.  Examiner cites Tarnowsky to support this argument.
	Tarnowsky teaches generating a second DSOC data record by updating the first DSOC data record, based on a current state of charge of the energy storage unit (see paragraph 0088, “the transferred amount 430 of energy may be determined based on a change in the SOC 179a of the energy source 120 or a SOC 176b of the energy receiver 112”; also see paragraph 0098, “the energy transfer module 420 may determine the transferred amount 430 of energy based on the SOC 179a of the battery pack 170a of the energy source 120”).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Windand with teaching from Tarnowsky to include generating a second DSOC data record by updating the first DSOC data record, based on a current state of charge of the energy storage unit.  The modification would have been obvious, because it is merely applying a known technique (i.e. calculating amount of energy transferred based on change in SOC) to a known method (i.e. recording energy transfer between parties) ready to provide predictable result (i.e. determine amount of energy transferred without a metering device).
 	As per claim 10 and 20, Winand implies wherein the obtaining the first DSOC data record comprises: searching blocks of a blockchain data structure for determining a most recent block containing a DSOC data record for the community member device (see paragraph 0125, prior art teaches the use of cryptographic hash value can mean the block are linked together in defined sequence, with each block linked to an earlier block by the hash; thus, previous blocks must be searched to ensure the hash values are correct).
 	As per claim 11, Winand teaches further comprising: transmitting the third DSOC data record to a server for the generation, based on the third DSOC data record, of a block to be inserted in a blockchain data structure and comprising transaction data related to a charging transaction corresponding to the energy transfer (see paragraph 0029-0032, “broadcast a new block of data”, 0123-0124, “an accepted new block is defined by a consensus/majority of the nodes in the network”, and see paragraph 0131, “the third-party-process can generate a new block 204 that includes at least the cryptographic hash value 208 and the associated transaction records 212”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
DEC-2021